 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 1 Of 54

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF DELAWARE
x
In re:
Chapter 11
LBI MEDIA, INC., et al., : Case No. 18-12655 (CSS)
Debtors.l : (Jointly Administered)
§§ Re: Docket Nos. 12, 20, 23 & 86

 

FINAL ORDER (I) AUTHORIZING DEBTORS
TO (A) OBTAIN POSTPETITION SENIOR SECURED
FINANCING AND (B) USE CASH COLLATERAL, (II) GRANTING
ADEQUATE PROTECTION TO PREPETITION SECURED PARTIES,
(III) GRANTING LIENS AND SUPERPRIORITY CLAIMS, (IV) MODIFYING

THE AUTOMATIC STAY, AND gm GRANTING RELATED RELIEF

Upon the motion (the “_M_(D”) of` LBI Media, Inc. (the “Borrower”) and its affiliated
debtors, each as a debtor and debtor-in-possession (collectively, the “DthB”) in the above
captioned cases (the “Chapter ll Cases”), pursuant to sections 105, 361, 362, 363, 364 and 507
of` title ll of` the United States Code, ll U.S.C. §§ lOl, et seq. (the “Bankruptcy Code”), Rules
2002, 4001, 6004 and 90l4 of` the Federal Rules of` Bankruptcy Procedure (the “Bankruptcy
Ru_les”) and Rules 2002-l(b) and 4001-2 of the Bankruptcy Local Rules for the District of`
Delaware (the “Local Bankruptcy Rules”), seeking, among other things:

A. authorization f`or the BorroWer to obtain secured debtor-in-possession financing

(the “DIP Financing”), and for each direct and indirect subsidiary of BorroWer that is a Debtor

 

l The Debtors in these chapter ll cases, along With the last four digits of each Debtor’s federal tax identification
number, as applicable, are: LBI Media, Inc. (8901); Liberman Broadcasting, Inc. (8078); LBI Media Holdings, Inc.
(4918); LBI Media Intermediate Holdings, Inc. (9635); Empire Burbank Studios LLC (4443); Liberman
Broadcasting of California LLC (1156); LBI Radio License LLC (8905); Liberman Broadcasting of Houston LLC
(6005); Liberman Broadcasting of Houston License LLC (6277); Liberman Television of Houston LLC (2887);
KZJL License LLC (2880); Liberman Television LLC (8919); KRCA Television LLC (4579); KRCA License LLC
(8917); Liberman Television of` Dallas LLC (6163); Liberman Television of Dallas License LLC (1566); Liberman
Broadcasting of Dallas LLC (6468); and Liberman Broadcasting of Dallas License LLC (6537). The Debtors’
mailing address is 1845 West Empire Avenue, Burbank, Califomia 91504.

RLFl 20440827V.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 2 Of 54

(each a “Guarantor” and collectively, the “Guarantors”; the Guarantors collectively with the
Borrower, the “Loan Parties”) to unconditionally guaranty, on a joint and several basis, the
Borrower’s obligations in connection with the DIP Financing, consisting of a superpriority senior
secured multi-draw term loan credit facility (the “DlP Facility”), in an aggregate principal
amount of up to $38 million (the “DIP Commitments”), all on the terms and conditions set forth
in this final order (the “Final Order”) and the DlP Documents (as defined below);

B. authorization for the Loan Parties to execute and enter into the Superpriority
Senior Secured Debtor-in-Possession Credit Agreement, among the Borrower, the Guarantors,
the lenders from time to time thereto (collectively, the “DIP Lenders”), and HPS Investment
Partners, LLC, as administrative agent (the “DIP Agent” and, together with the DlP Lenders,
the “DIP Secured Parties”), attached to the Motion as Exhibit B (as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof and thereof, the “M
Credit Agreement” and, together with the schedules and exhibits attached thereto and all
agreements, documents, instruments and/or amendments executed and delivered in connection
therewith, including, without limitation, the Pledge Agreement and the Security Agreement (each
as defined in the DlP Credit Agreement) (collectively, the “DIP Documents”))2 and the other
DlP Documents and to perform all such other and further acts as may be required in connection
with the DlP Facility and the DIP Documents;

C. the granting of adequate protection to (i) Wilmington Savings Fund Society, FSB,
in its capacity as trustee (the “Prepetition First Lien Notes Trustee”) for the benefit of the holders
(the “Prepetition First Lien Noteholders” and, together with the Prepetition First Lien Trustee,

the “Prepetition First Lien Notes Parties”) of the lO% Senior Secured Notes due 2019

 

2 Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
in the DlP Credit Agreement.

RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 3 Of 54

(the “Prepetition First Lien Notes”) issued by the Borrower pursuant to that certain lndenture,
dated as of March 18, 2011 (as may be amended, restated, supplemented, or modified from time
to time, the “Prepetition First Lien lndenture”), by and among the Borrower, the guarantors party
thereto (the “Prepetition First Lien Guarantors”), HPS Investment Partners, LLC as Lead Holder
and the Prepetition First Lien Notes Trustee and (ii) U.S. Bank National Association, in its
capacity as trustee (the “Prepetition Second Lien Notes Trustee” and, together with the
Prepetition First Lien Notes Trustee, the “Prepetition Trustees”) for the benefit of the holders
(the “Prepetition Second Lien Noteholders” and, together with the Prepetition Second Lien Notes
Tlustee, the “Prepetition Second Lien Notes Parties” and, together with the Prepetition First Lien
Notes Parties, the “Prepetition Secured Parties”) of the PIK Toggle Second Priority Secured
Subordinated Notes due 2020 (the “Prepetition Second Lien Notes”) issued by the Borrower
pursuant to (a) that certain Indenture dated as of December 31, 2012 (as may be amended,
restated, supplemented, or modified from time to time), by and among LBI Media, as issuer, the
guarantor parties thereto, and the Prepetition Second Lien Notes Trustee, and (b) that certain
Indenture, dated as of December 23, 2014 (as may be amended, restated, supplemented, or
modified from time to time), by and among the BorroWer, the guarantors party thereto (the
“Prepetition Second Lien Guarantors”), and the Prepetition Second Lien Trustee (clauses (a) and
(b) collectively, the “Prepetition Second Lien Indenture”).

D. subject to the restrictions set forth in the DlP Documents and this Final Order,
authorization for the Loan Parties to use Cash Collateral (as defined below) and all other
Prepetition Collateral (as defined below) in which any of the Prepetition Secured Parties have an
interest and the granting of adequate protection to the Prepetition Secured Parties with respect to,

inter alia, such use of Cash Collateral and the other Prepetition Collateral;

RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 4 Of 54

E. subject to certain challenge rights of parties in interest set forth herein, approval
of certain stipulations by the Debtors with respect to the Prepetition Credit Documents (as
defined below) and the liens and security interests arising therefrom;

F. the granting of superpriority claims pursuant to section 364(0)(1) of the
Bankruptcy Code to the DlP Secured Parties as well as liens, including priming liens, pursuant to
section 364(d) of the Bankruptcy Code, as further described herein, on all prepetition and
postpetition property of the Loan Parties’ estates and all proceeds thereof (subject to the
limitations set forth in this Final Order);

G. the waiver of the Debtors’ right to surcharge the Prepetition Collateral and the
Debtor Collateral (as defined below) pursuant to section 506(0) of the Bankruptcy Code and any
right of the Debtors under the “equities of the case” exception in section 552(b) of the
Bankruptcy Code;

H. that none of the DlP Agent, the DlP Lenders or the Prepetition First Lien Notes
Parties shall be subject to the equitable doctrine of “marshaling” or any similar doctrine with

respect to the Debtor Collateral; and

l. modification of the automatic stay to the extent set forth herein and in the DlP
Documents.
J. This court (the “Court”) having reviewed the Motion, the exhibits attached

thereto, the Declaration of Brian Kel` in Support of the Debtors’ Chapter ] l Petl'tl`ons and First
Day Relief (the “First Day Declaration”), the Declaration of Ronen Bojmel in Support of Motion
of Debtors ’for (I) Authorl`ly to (A) Obtal'n Postpetitl`on Senz`or Secured Financz`ng, (B) Use Cash
Collateral, (C) Grant Adequate Protection to Prepetition Secured Parties, (D) Grant Liens and

Superpriorilj) Clal`ms, (E) Modify the Automatic Stay, and (II) Granting Related Relief

RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 5 Of 54

(the “Bo]`mel Declaration”), the evidence submitted at the interim hearing held on November 27,
2018 (the “ nterim Hearing”); and the Court having entered the Interim Order (I) Authorl`zing
Debtors to (A) Obtain Postpetition Senior Secured Financing and (B) Use Cash Collateral,
(II) Granting Adequate Proteca`on to Prepetition Secured Parties, (III) Grantl`ng Liens and
Superpriorily Claims, (IV) Modl'jj/l`ng the Automatic Stay, and (V) Granting Related Relief [D.l.
86] (the “Interim Order”); and notice of the Motion, the Interim Hearing, and the final hearing
having been provided to the Notice Parties (as defined below) in accordance with the Bankruptcy
Rules and the Local Bankruptcy Rules; and this Court having determined that the legal and
factual bases set forth in the Motion establish just cause for the relief granted herein and that
such relief is in the best interests of the Debtors, their estates, their creditors and all parties in
interest and is necessary to avoid irreparable harm to the Debtors and their estates; and any
objections to the Motion having been withdrawn or overruled on the merits; and upon all of the
proceedings had before this Court and after due deliberation and sufficient cause appearing
therefor;

IT lS FOUND, DETERMINED, ORDERED AND ADJUDGED, that:

1. Disposl`tion. The relief requested in the Motion is granted on a final basis as set
forth herein. Any objections to the Motion with respect to the entry of this Final Order that have
not been withdrawn, waived or settled are hereby denied and overruled on the merits. This Final
Order shall become effective immediately upon its entry.

2. Debtor-in-Possession Operation. On November 21, 2018 (the “Petition Date”),
each of the Debtors commenced with this Court a voluntary case under chapter 11 of the

Bankruptcy Code. Each Debtor is authorized to continue to operate its business and manage its

RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 6 Of 54

properties as a debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy
Code.

3. Jurisdictl`on. This Court has jurisdiction over the Chapter 11 Cases, the Motion,
and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and 1334 and the
Amended Standing Order of Reference from the United States District Court for the District of
Delaware, dated as of February 29, 2012. This is a core proceeding pursuant to 28 U.S.C. §
157(b). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

4. Appol'ntment of Creditors’ Comml`ttee. On December 6, 2018, the Office of the
United States Trustee for the District of Delaware (the “U.S. Trustee”) appointed on official
committee of unsecured creditors (the “Creditors’ Committee”) pursuant to section 1102(a)(1) of
the Bankluptcy Code [D.I. 133].

5 . Notl`ce. Facsimile, first class mail and/or electronic mail notice of the Motion, the
Interim Hearing, and the final hearing has been provided in accordance with the Bankruptcy
Rules and the Local Bankruptcy Rules to the following: (i) the U.S. Trustee; (ii) the holders of
the thirty (30) largest unsecured claims against the Debtors on a consolidated basis; (iii) counsel
for the DlP Agent, the DlP Lenders, and the Prepetition First Lien Noteholders; (iv) counsel for
the Prepetition First Lien Trustee, (v) counsel to the Collateral Trustee for the Prepetition First
Lien Notes; (vi) counsel to an ad hoc group of the Prepetition Second Lien Noteholders;
(vii) counsel to the Prepetition Second Lien Notes Trustee; (viii) TMI Trust Company, as Trustee
for the lntermediate HoldCo Notes (as defined in the Motion); (ix) U.S. Bank National
Association, as Trustee for the HoldCo Notes (as defined in the Motion); (x) counsel to the
HoldCo Noteholders (as defined in the Motion); (xi) the Securities and Exchange Commission;

(xii) the lntemal Revenue Service; (xiii) the United States Attorney’s Office for the District of

RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 7 Of 54

Delaware; (xiv) the Debtors’ cash management banks; (xv) any parties known after reasonable
inquiry to have asserted a lien against the Debtors’ assets; and (xvi) any other party entitled to
notice pursuant to Local Bankruptcy Rule 9013-1(m) (collectively, the “Notice Parties”).

6. Debtors’ Stipulalions. Without prejudice to the rights of any other party in
interest and subject to the limitations thereon contained in paragraphs 23 and 24 below, the
Debtors admit, stipulate and agree that:

(a) Prior to the Petition Date, the Loan Parties were indebted and jointly and
severally liable to the Prepetition First Lien Notes Parties in respect of the Prepetition First Lien
Notes issued under the Prepetition First Lien Indenture (together with any ancillary documents,
security agreements, guarantees, pledge agreements and notes issued in connection therewith,
collectively, the “Prepetition First Lien Notes Documents”) in the aggregate principal amount of
not less than $233,000,000 plus all accrued but unpaid interest, fees, expenses, and all other
obligations expressly provided for thereunder, or incurred in connection therewith, including but
without duplication, the Applicable Premium (as defined in the Prepetition First Lien Indenture)
(such obligations under the Prepetition First Lien Notes and the Prepetition First Lien Notes
Documents, the “Prepetition First Lien Notes Obligations”), and the Borrower and the
Prepetition First Lien Guarantors are unconditionally liable, without defense, counterclaim,
offset or setoff of any kind, with respect to the Prepetition First Lien Notes Obligations.

(b) To secure the Prepetition First Lien Notes Obligations, the Borrower and
Prepetition First Lien Guarantors entered into various security and collateral documents pursuant
to and in connection with the Prepetition First Lien Notes Documents, including the Intercreditor
Agreement (as defined below) pursuant to which the Prepetition First Lien Trustee, for the

benefit of itself and the Prepetition First Lien Noteholders, was granted or otherwise entitled to

RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 8 Of 54

the benefit of valid, binding, perfected, enforceable, first-priority liens and security interests in
the Prepetition Collateral (as defined below) (the “Prepetition First Lien Notes Liens”). The
Prepetition First Lien Notes Liens provide the Prepetition First Lien Notes Trustee with valid,
binding, perfected, enforceable, first-priority liens, and security interests in the Collateral (as
defined in the Prepetition First Lien Indenture) (such Collateral, the “Prepetition Collateral”) that
are (i) not subject to avoidance, recharacterization, subordination, recovery, attack, effect,
counterclaim, defense or claim under the Bankruptcy Code or applicable non-bankruptcy law
and (ii) as of the Petition Date are subject and subordinate only to certain valid, perfected, and
unavoidable liens that are senior to or pari passu with the liens of the Prepetition First Lien
Notes Trustee and the Prepetition First Lien Noteholders on the Prepetition Collateral.

(c) By virtue of any of the actions taken with respect to, in connection with,
related to or arising from the Prepetition First Lien Notes Documents, none of the Prepetition
First Lien Secured Parties control the Debtors or their properties or operations, have authority to
determine the manner in which any Debtor’s operations are conducted or are control persons or
insiders of the Debtors.

(d) The Loan Parties and the Prepetition Second Lien Notes Parties are party
to the Prepetition Second Lien Indenture (together with any ancillary documents, security
agreements, guarantees, pledge agreements and notes issued in connection therewith,
collectively, the “Prepetition Second Lien Notes Documents” and, together with the Prepetition
First Lien Notes Documents and the Intercreditor Agreement (as defined below) the “Prepetition
Credit Documents”), which, as of the Petition Date, had an aggregate principal amount
outstanding of $262,433,363 plus any accrued but unpaid interest, fees, expenses, and all other

obligations expressly provided for thereunder, or incurred in connection therewith (such

RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 9 Of 54

obligations under the Prepetition Second Lien Notes and the Prepetition Second Lien Notes
Documents, the “Prepetition Second Lien Notes Obligations” and, together with the Prepetition
First Lien Notes Obligations, the “Prepetition Debt”). Pursuant to the Prepetition Second Lien
Indenture, the lndebtedness (as defined in the Prepetition Second Lien Indenture) evidenced by
the Prepetition Second Lien Notes is subordinated in right of payment to the prior payment in
full of all Senior Debt (as defined in the Prepetition Second Lien lndenture), including, without
limitation, the Prepetition First Lien Notes Obligations.

(e) To secure the Prepetition Second Lien Notes Obligations, the Borrower
and Prepetition Second Lien Guarantors entered into various security and collateral documents
pursuant to and in connection with the Prepetition Second Lien Notes Documents, pursuant to
which the Prepetition Second Lien Trustee, for the benefit of itself and the Prepetition Second
Lien Noteholders, was granted valid, binding, perfected second-priority liens and security
interests in the Prepetition Collateral (the “Prepetition Second Lien Notes Liens” and, together
with the Prepetition First Lien Notes Liens, the “Prepetition Liens”).

(f) The Prepetition Debt constitutes the legal, valid, binding, non-avoidable
and enforceable obligations of the Loan Parties, and the Prepetition Secured Parties have, or are
the beneficiaries of, valid, binding, properly perfected, non-avoidable, and enforceable liens on
and security interests in the Prepetition Collateral.

(g) All proceeds of the Prepetition Collateral and all cash and cash equivalent
proceeds maintained in deposit or securities accounts subject to prepetition control agreements or
otherwise within the control of the Prepetition Secured Parties, are “cash collateral” of the
Prepetition Secured Parties within the meaning of section 363(a) of the Bankruptcy Code

(the “Cash Collateral”).

R_LFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 10 Of 54

(h) The Prepetition Secured Parties are subject to that certain lntercreditor
Agreement dated December 23, 2014 (as amended, restated, supplemented or modified from
time to time prior to the date hereof, the “ ntercreditor Agreement”), pursuant to which the
Prepetition Secured Parties set forth the respective priorities of the Prepetition Liens on the
Prepetition Collateral. Pursuant to section 2.1 of the lntercreditor Agreement, any lien on the
Prepetition Collateral securing the Prepetition First Lien Notes Obligations held by or on behalf
of the Prepetition First Lien Trustee or any Prepetition First Lien Noteholders shall have priority
over and be senior in all respects and prior to any lien on the Prepetition Collateral securing any
Prepetition Second Lien Notes Obligations. Pursuant to section 2.3 of the Intercreditor
Agreement, any liens on Prepetition Collateral held by Prepetition Second Lien Notes Parties
that are not also subject to liens held by the Prepetition First Lien Trustee are deemed to be
assigned to the Prepetition First Lien Trustee for the benefit of the Prepetition First Lien Notes
Parties (in accordance with the priorities set forth in the Intercreditor Agreement), solely to the
extent provided for in the lntercreditor Agreement.

(i) The Prepetition Second Lien Notes Parties’ interest in the Prepetition
Collateral pursuant to and in connection with the Second Lien Notes Documents are or shall be
subject and subordinate to: (i) the DlP Liens, the Prepetition First Lien Notes Liens and the
Prepetition First Lien Notes Adequate Protection Liens, (ii) the Carve-Out, to which the DlP
Liens and the Prepetition First Lien Notes Adequate Protection Liens are subject; and (iii) Valid,
perfected and unavoidable liens permitted under the DlP Documents or the Prepetition Credit
Documents.

(j) The liens granted to the DIP Agent on behalf of the DlP Lenders shall be

valid, enforceable and non-avoidable liens against the Loan Parties.

10
RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 11 Of 54

7. F indings Regardl`ng the DlP Financing and Cash Collateral.

(a) Good and sufficient cause has been shown for the entry of this Final
Order.

(b) The Loan Parties have a need to obtain up to the full amount of the DlP
Financing and continue to use the Prepetition Collateral (including Cash Collateral). The
Debtors’ borrowings from the DlP Lenders under the DlP Facility will be used in a manner
consistent with the terms and conditions of the applicable DIP Documents and this Final Order
for: (i) working capital and other general corporate purposes of the Borrower and the Guarantors
and their subsidiaries in accordance with the DIP Budget (as defined in the DlP Credit
Agreement); (ii) payment of amounts due under the DlP Facility, including, without limitation,
any adequate protection payments payable pursuant to this Final Order, in accordance with the
DlP Budget; (iii) payment of the professional fees and expenses of administering the Chapter 11
Cases (including payments benefiting from the Carve-Out (as defined below)); and (iv) other
purposes as expressly set forth in this Final Order or the DlP Budget, or as approved by the DIP
Agent or Required Lenders. The Loan Parties’ access to sufficient working capital through the
use of Cash Collateral and other Prepetition Collateral and the incurrence of indebtedness under
the DlP Facility are necessary and vital to the preservation and maintenance of the going concern
values of the Loan Parties.

(c) The Loan Parties are unable to obtain financing on terms more favorable
than that offered by the DlP Lenders under the DlP Documents and are unable to obtain adequate
unsecured credit allowable under section 503(b)(1) of the Bankruptcy Code as an administrative
expense. The Loan Parties are also unable to obtain secured credit allowable solely under

sections 364(0)(1), 364(0)(2), and 364(0)(3) of the Bankruptcy Code without the Loan Parties

l 1
RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 12 Of 54

granting to the DlP Agent and the DlP Lenders, subject to the Carve-Out, the DlP Liens and the
DlP Superpriority Claims (as defined below) on the terms and conditions set forth herein and
granting the Adequate Protection Obligations (as defined below), in each case, under the terms
and conditions set forth in this Final Order and in the DlP Documents.

(d) Based on the Motion, the declarations filed in support of the Motion, and
the record presented to the Court at the Interim Hearing and the final hearing, the terms of the
DlP Financing, the terms of the Adequate Protection Obligations, and the terms on which the
Loan Parties may continue to use the Prepetition Collateral (including Cash Collateral) pursuant
to this Final Order and the DIP Documents are fair and reasonable, reflect the Loan Parties’
exercise of prudent business judgment consistent with their fiduciary duties and constitute
reasonably equivalent value and fair consideration.

(e) The Prepetition Secured Parties have consented (or, where applicable, are
deemed to have consented pursuant to the Intercreditor Agreement) to the use of Cash Collateral
and the other Prepetition Collateral, the priming of the Prepetition Liens pursuant to section
364(d)(1) of the Bankruptcy Code, and the Debtors’ entry into the DlP Documents in accordance
with and subject to the terms of this Final Order and the DIP Documents.

(f) The DlP Financing, as well as the terms of the Adequate Protection
Obligations, and the use of the Prepetition Collateral (including Cash Collateral) have been
negotiated in good faith and at arm’s length among the Loan Parties, the Prepetition First Lien
Notes Parties, the DIP Agent, and the DlP Lenders and all of the Loan Parties’ obligations and
indebtedness arising under, in respect of, or in connection with, the DlP Financing and the DIP
Documents, including, without limitation: (i) all loans made to and guarantees issued by the

Loan Parties pursuant to the DlP Documents (collectively, the “DIP Loans”) and

12
RLFl 20440827v_2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 13 Of 54

(ii) any “Obligations” (as defined in the DlP Credit Agreement) of the Loan Parties owing to the
DlP Agent, any DIP Lender or any of their respective affiliates, in accordance with the terms of
the DIP Documents, including any obligations, to the extent provided for in the DlP Documents,
to indemnify the DlP Agent or the DlP Lenders and to pay any fees, expenses (including any
attorneys’, accountants’, appraisers’ and financial advisors’ fees that are chargeable or
reimbursable under the DlP Documents), amounts, charges, costs, indemnities and other
obligations that are chargeable or reimbursable under the Interim Order, this Final Order or the
DlP Documents (the foregoing in clauses (i) and (ii) collectively, the “DIP Obligations”), shall
be deemed to have been extended by the DlP Secured Parties and their respective affiliates in
good faith, as that term is used in section 364(e) of the Bankruptcy Code and in express reliance
upon the protections offered by section 364(e) of the Bankruptcy Code, and the DlP Agent and
the DIP Lenders (and the successors and assigns thereof) shall be entitled to the full protection of
section 364(e) of the Bankruptcy Code in the event that this Final Order or any provision hereof
is vacated, reversed or modified, on appeal or otherwise. The Prepetition First Lien Notes
Parties have acted in good faith regarding the DlP Financing and the Loan Parties’ continued use
of the Prepetition Collateral (including the Cash Collateral) to fund the administration of the
Loan Parties’ estates and continued operation of their businesses (including the incurrence and
payment of the Adequate Protection Obligations and the granting of the Adequate Protection
Liens), in accordance with the terms hereof, and the Prepetition First Lien Notes Parties (and the
successors and assigns thereof), and shall be entitled to the full protection of section 363(m) of
the Bankruptcy Code in the event that this Final Order or any provision hereof is vacated,

reversed or modified, on appeal or otherwise.

13
RLFl 20440827»2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 14 Of 54

(g) The Prepetition Secured Parties are entitled to the adequate protection
provided in this Final Order as and to the extent set forth herein pursuant to sections 361, 362,
363 and 364 of the Bankruptcy Code. Based on the Motion and on the record presented to the
Court, the terms of the proposed adequate protection arrangements and of the use of the
Prepetition Collateral (including Cash Collateral) are fair and reasonable, reflect the Loan
Parties’ prudent exercise of business judgment and constitute reasonably equivalent value and
fair consideration for the use of Cash Collateral; provided that nothing in this Final Order or the
other DlP Documents shall (x) be construed as the affirmative consent by any of the Prepetition
Secured Parties for the use of Cash Collateral, other than on the terms set forth in this Final
Order and in the context of the DlP Financing authorized by this Final Order, (y) be construed as
a consent by any party to the terms of any other financing or any other lien encumbering the
Prepetition Collateral (whether senior or junior) or (z) prejudice, limit or otherwise impair the
rights of any of the Prepetition Secured Parties to seek new, different or additional adequate
protection or assert the interests of any of the Prepetition Secured Parties.

8. Authorl`zation of the DIP Financing and the DIP Documents.

(a) ln addition to the authority granted in the Interim Order, the Loan Parties
are authorized to execute, enter into and perform all obligations under the DlP Documents. The
Borrower was authorized under the Interim Order and is hereby again authorized to borrow
money pursuant to the DIP Credit Agreement, and the Guarantors were authorized under the
Interim Order and are hereby again authorized to guaranty the Borrower’s obligations with
respect to such borrowings, in an aggregate principal or face amount not to exceed $38 million
under the DIP Term Facility, which shall be used for all purposes permitted under the DlP

Documents (and subject to the terms and conditions set forth herein and therein).

14
RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 15 Of 54

(b) ln furtherance of the foregoing and without further approval of this Court,
and in addition to the authority granted in the Interim Order, each Loan Party is authorized and
directed to perform all acts, to make, execute and deliver all instruments and documents
(including, without limitation, the execution or recordation of security agreements, mortgages
and financing statements), and to pay all fees that may be reasonably required or necessary for
the Loan Parties’ performance of their obligations under or related to the DlP Financing,
including, without limitation:

(i) the execution and delivery of, and performance under, each of the
DlP Documents;

(ii) the execution and delivery of, and performance under, one or more
amendments, waivers, consents or other modifications to and under the DlP Documents, in each
case, in such form as the Loan Parties, the DlP Agent, and the requisite DlP Lenders may agree,
it being understood that no further approval of the Court shall be required for authorizations,
amendments, waivers, consents or other modifications to and under the DlP Documents (and any
fees and other expenses (including any attorneys’, accountants’, appraisers’ and financial
advisors’ fees), amounts, charges, costs, indemnities and other obligations paid in connection
therewith) that do not shorten the maturity of the extensions of credit thereunder, increase the
aggregate commitments or the rate of interest payable thereunder, or otherwise materially
modify, in a manner adverse to the Debtors, the terms of the DIP Documents; provided, however,
that the DlP Agent shall use commercially reasonable efforts to provide five business days’
notice (or less if circumstances so require) of any amendments, waivers, or other modifications
to and under the DlP Documents to counsel to the Creditors’ Committee and the Creditors’

Committee shall be granted the right to object to any such amendment, waiver or other

15

RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 16 Of 54

modification within such notice period; provided further, however, that the effectiveness of such
amendment, waiver or other modification to and under the DIP Documents shall not be tolled
unless the Court orders otherwise.

(iii) the incurrence of, and the non-refundable payment to the DlP
Agent or the DlP Lenders, as the case may be, of all fees including, without limitation, the
Upfront Fee, the Commitment Fee, the Exit Fee (each as defined in the DlP Credit Agreement)
and the fee to the DIP Agent described in the DIP Credit Agreement (which fees shall be fully
earned and approved upon entry of this Final Order (except to the extent such fees were already
fully earned and approved upon entry of the Interim Order)) and shall not be subject to any
contest, attack, rejection, recoupment, reduction, defense, counterclaim, offset, subordination,
recharacterization, avoidance or other claim, cause of action or other challenge of any nature
under the Bankruptcy Code, under applicable non-bankruptcy law or otherwise) and any
amounts due (or that may become due) in respect of the indemnification obligations, in each case
referred to in the DlP Credit Agreement and the costs and expenses as may be due from time to
time, including, without limitation, fees and expenses of the professionals retained by any of the
DlP Agent or DIP Lenders, in each case, as provided for in the DlP Documents, shall be without
the need to file retention or fee applications or to provide notice to any party, other than as
provided in paragraph 15 hereof; and

(iv) the performance of all other acts required under or in connection
with the DlP Documents, including the granting of the DIP Liens and DlP Superpriority Claims
and perfection of the DlP Liens as permitted herein and therein.

(c) Upon execution and delivery of the DlP Documents, the DlP Documents

shall constitute valid, binding and unavoidable obligations of the Loan Parties, enforceable

16

RLFl 20440827v.2

 

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 17 Of 54

against each Loan Party in accordance with the terms of the DlP Documents and this Final
Order. No obligation, payment, transfer or grant of security under the DlP Documents, the
Interim Order, or this Final Order to the DlP Agent and/or the DlP Lenders shall be stayed,
restrained, voidable or recoverable under the Bankruptcy Code or under any applicable law
(including, without limitation, under sections 502(d), 548 or 549 of the Bankruptcy Code, any
applicable Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or other
similar state statute or common law), or subject to any defense, reduction, setoff, recoupment,
recharacterization, subordination, disallowance, impairment, cross-claim, claim or counterclaim.
9. DIP Superpriority Claims.

(a) Pursuant to section 364(0)(1) of the Bankruptcy Code, all of the DlP
Obligations shall constitute allowed superpriority administrative expense claims against the Loan
Parties (without the need to file any proof of claim) with priority over any and all claims against
the Loan Parties, now existing or hereafter arising, of any kind whatsoever, including, without
limitation, all administrative expenses of the kind specified in sections 503(b) and 507(b)
(including the Prepetition 507(b) Claim (as defined below)) of the Bankruptcy Code and any and
all administrative expenses or other claims arising under sections 105, 326, 328, 330, 331, 365,
503(b), 506(0), 507(a), 507(b), 726, 1113 or 1114 of the Bankruptcy Code (including the
Adequate Protection Obligations (as defined below)), whether or not such expenses or claims
may become secured by a judgment lien or other non-consensual lien, levy or attachment, which
allowed claims (the “DIP Superpriority Claims”) shall for purposes of section 1129(a)(9)(A) of
the Bankruptcy Code be considered administrative expenses allowed under section 503(b) of the
Bankruptcy Code, and which DlP Superpriority Claims shall be payable from and have recourse

to all pre- and postpetition property of the Loan Parties and all proceeds thereof (excluding the

17

RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 18 Of 54

Loan Parties’ claims and causes of action under sections 502(d), 544, 545, 547, 548 and 550 of
the Bankruptcy Code, or any other avoidance actions under the Bankruptcy Code
(collectively, “Avoidance Actions”), but including any proceeds or property recovered,
unencumbered or otherwise from Avoidance Actions, whether by judgment, settlement or
otherwise (“Avoidance Proceeds”) to the extent provided in Section 10(e) below), subject only to
payment of the Carve-Out. The DlP Superpriority Claims shall be entitled to the full protection
of section 364(e) of the Bankruptcy Code in the event that this Final Order or any provision
hereof is vacated, reversed or modified, on appeal or otherwise.

(b) For purposes hereof, the “Carve-Out” is an amount equal to the sum of
(i) all fees required to be paid to the clerk of the Court and to the Office of the United States
Trustee under section 1930(a) of title 28 of the United States Code plus interest at the statutory
rate (without regard to the notice set forth in (iii) below); (ii) all reasonable fees and expenses
incurred by a chapter 7 trustee under section 726(b) of the Bankruptcy Code in an amount not to
exceed $50,000 (without regard to the notice set forth in (iii) below); and (iii) (A) all paid and
unpaid claims for fees, costs, disbursements and expenses to the extent allowed at any time,
whether by interim order, final order, procedural order or otherwise of persons or firms retained
by the Debtors or the Creditors’ Committee pursuant to sections 327, 328 or 363 of the
Bankruptcy Code (collectively, the “Professional Fees”) incurred at any time on or prior to the
Trigger Date (as defined below), plus (B) Professional Fees incurred after the Trigger Date in an
amount not to exceed $1,500,000 for professionals retained by the Debtors or the Creditors’
Committee ((B), collectively with any paid and unpaid claims in (A), the “Carve-Out Cap”), in
each case subject to the limits imposed by the Interim Order, this Final Order or otherwise, on

Professional Fees permitted to be incurred, including in connection with any permitted

18
RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 19 Of 54

investigation of the claims, liens and defenses against any Prepetition First Lien Notes Party;
provided, that nothing herein shall be construed to impair the ability of any party to object to the
fees, expenses, reimbursement or compensation described in clauses (i), (ii), (iii)(A) or (iii)(B)
above on any other grounds. “Trigger Notice” shall mean a written notice delivered by the DlP
Agent to the Loan Parties, the Creditors’ Committee and the Prepetition Second Lien
Noteholders describing the event of default that is alleged to continue under the DlP Documents
(or after the payment in full of the DlP Obligations, the Prepetition First Lien Trustee describing
the reason for termination of the use of Cash Collateral). lmmediately upon delivery of a Trigger
Notice, and prior to the payment to any Prepetition Secured Party on account of any adequate
protection or otherwise, the Debtors shall be required to deposit, in a segregated account not
subject to the control of the DlP Agent or any Prepetition Trustee (the “Carve-Out Account”), an
amount equal to the Carve-Out Cap. The funds on deposit in the Carve-Out Account shall be
available only to satisfy obligations benefitting from the Carve-Out, and the DlP Agent and
(i) each Prepetition Trustee, each on behalf of itself and the relevant secured parties, shall not
sweep or foreclose on cash of the Debtors necessary to fund the Carve-Out Account and (ii) the
Prepetition First Lien Notes Trustee shall have a security interest upon any residual interest in
the Carve-Out Account available following satisfaction in cash in full of all obligations
benefitting from the Carve-Out.

(c) For purposes hereof, the “Trigger Date” shall mean the earlier of (i) the
first business day after the occurrence of an Event of Default (as defined in the DlP Credit
Agreement) after giving effect to any notice or applicable grace period set forth in the DlP

Documents and (ii) the Maturity Date (as defined in the DlP Credit Agreement), but subject to

19
RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 20 Of 54

delivery (including via email) of the Trigger Notice to the Borrower’s lead restructuring counsel
and the U.S. Trustee.

(d) Notwithstanding the foregoing, (i) the Carve-Out shall not include, apply
to or be available for any fees or expenses incurred by any party in connection with (a) the
investigation (other than, prior to the Trigger Date, as permitted under paragraph 24 of this Final
Order), initiation or prosecution of any claims, causes of action, adversary proceedings or other
litigation against any of the DIP Lenders, the DlP Agent, the Prepetition First Lien Noteholders
or the Prepetition First Lien Trustee, each in such capacity, and their respective agents, attorneys,
advisors or representatives, including challenging the amount, validity, perfection, priority or
enforceability of or asserting any defense, counterclaim or offset to, the obligations and the liens
and security interests granted under the DlP Documents or the Prepetition Credit Documents,
including without limitation the Prepetition First Lien Notes Obligations, (whether in such
capacity or otherwise), including, in each case, without limitation, for lender liability or pursuant
to section 105, 506(c), 510, 544, 547, 548, 549, 550, or 552 of the Bankruptcy Code, applicable
non-bankruptcy law or otherwise, (b) attempts to modify any of the rights granted to the DlP
Lenders, the DlP Agent or the Prepetition First Lien Notes Parties hereunder or under the
applicable DlP Documents or Prepetition Credit Documents, (c) attempts to prevent, hinder or
otherwise delay any of the DlP Lenders’ or the DlP Agent’s assertion, enforcement or realization
upon any Debtor Collateral or Prepetition Collateral in accordance with the DIP Documents or
this Final Order, other than to contest or defend against an assertion that an Event of Default has
occurred or is occurring or an acceleration of the Obligations has occurred upon an Event of
Default or to seek a determination that an Event of Default has not occurred or is not continuing,

or (d) paying any amount on account of any claims arising before the Petition Date unless such

20

RLFl 20440827v.2

 

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 21 Of 54

payments are approved by an order of the Court and permitted under the DlP Documents,
including the DIP Budget; and (ii) prior to the Trigger Date, the Carve-Out shall not be reduced
by the payment or incurrence of Professional Fees allowed at any time by the Court.

10. DlP Liens. As security for the DlP Obligations, effective and perfected upon the
date of this Final Order and without the necessity of the execution, recordation of filings by the
Loan Parties of mortgages, security agreements, control agreements, pledge agreements,
financing statements or other similar documents, any notation of certificates of title for a titled
good, or the possession or control by the DlP Agent of, or over, any Debtor Collateral, the
following security interests and liens are hereby granted to the DlP Agent for its own benefit and
the benefit of the DlP Lenders (all property identified in clauses (a), (b) and (c) below being
collectively referred to as the “Debtor Collateral”), subject only to the Carve-Out (all such liens
and security interests granted to the DIP Agent, for its benefit and for the benefit of the DIP
Lenders, pursuant to the Interim Order, this Final Order, and the DlP Documents, the “U
M”)f

(a) First Lien on Unencumbered Propertv. Pursuant to section 364(0)(2) of
the Bankruptcy Code, a valid, binding, continuing, enforceable, fully-perfected first priority
senior security interest in and lien upon all tangible and intangible pre- and postpetition property
of the Loan Parties, whether existing on the Petition Date or thereafter acquired, that, on or as of
the Petition Date, is not subject to a valid, perfected and non-avoidable lien
(collectively, “Unencumbered Propertv”), including, without limitation, any and all
unencumbered cash of the Loan Parties and any investment of such cash, inventory, accounts
receivable, other rights to payment whether arising before or after the Petition Date, contracts,

properties, plants, fixtures, machinery, equipment, general intangibles, documents, instruments,

21
RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 22 Of 54

securities, chattel paper, interests in leaseholds, real properties, deposit accounts, patents,
copyrights, trademarks, trade names, rights under license agreements and other intellectual
property, capital stock of subsidiaries, wherever located, and the proceeds, products, rents and
profits of the foregoing, whether arising under section 552(b) of the Bankruptcy Code or
otherwise, of all the foregoing, in each case other than the Avoidance Actions and as otherwise
set forth in paragraph 10(e) hereof;

(b) Priming Liens on Prepetition Collateral. Pursuant to section 364(d)(1) of
the Bankruptcy Code, a valid, binding, continuing, enforceable, fully-perfected first priority
senior priming security interest in and lien upon all pre- and postpetition property of each Loan
Party (including, without limitation, any and all cash and cash collateral and any investment of
such cash and cash collateral, inventory, accounts receivable, other rights to payment whether
arising before or after the Petition Date (including, without limitation, postpetition intercompany
claims against the Loan Parties and any non-Debtor affiliates), contracts, properties, plants,
fixtures, machinery, equipment, general intangibles, documents, instruments, securities, chattel
paper, interests in leaseholds, real properties, deposit accounts, patents, copyrights, trademarks,
trade names, rights under license agreements and other intellectual property, capital stock of
subsidiaries, wherever located, and the proceeds, products, rents and profits of the foregoing),
whether now existing or hereafter acquired, that is subject to the Prepetition Liens, which lien
shall be senior in all respects to such Prepetition Liens. Such security interests and liens shall be
senior in all respects to the interests in such property of the Prepetition Secured Parties arising
from current and future liens of the Prepetition Secured Parties (including, without limitation, the

Adequate Protection Liens granted hereunder);

22

RLFl 20440827v.2

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 23 Of 54

(c) DIP Liens Junior to Certain Other Liens. Pursuant to section 364(0)(3) of
the Bankruptcy Code, a valid, binding, continuing, enforceable, fully-perfected junior security
interest in and lien upon all tangible and intangible pre- and postpetition property of each Loan
Party subject to valid, binding, and unavoidable liens that are otherwise senior to the Prepetition
First Lien Notes Liens as of the Petition Date (the “Senior Liens”), if any; provided that, for the
avoidance of doubt, any liens securing obligations owing to the Prepetition Second Lien Notes
Parties shall not constitute Senior Liens; and

(d) DlP Liens Senior to Certain Other Liens. The DlP Liens shall not be
(i) subject or subordinate to (A) any lien or security interest that is avoided and preserved for the
benefit of the Loan Parties and their estates under section 551 of the Bankruptcy Code,
(B) unless otherwise provided for in the DlP Documents or in this Final Order, any liens or
security interests arising after the Petition Date, excluding any liens or security interests granted
in favor of any federal, state, municipal or other governmental unit (including any regulatory
body), commission, board or court for any postpetition liability of the Loan Parties, or (C) any
intercompany or affiliate liens of the Loan Parties or security interests of the Loan Parties; or
(ii) subordinated to or made pari passu with any other lien or security interest under section 363
or 364 of the Bankruptcy Code.

(e) Notwithstanding anything to the contrary in the Interim Order or this Final
Order, no liens (including the DIP Liens and the Adequate Protection Liens) will be granted on
(a) Avoidance Actions or the proceeds of Avoidance Actions against any party, or (b)
commercial tort claims (including any proceeds of any such commercial tort claims) against the
DIP Secured Parties or the Prepetition First Lien Notes Parties; provided however, that all such

proceeds shall remain subject to the DlP Secured Parties and the Prepetition First Lien Notes

23

RLFl 20440827v.2

 

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 24 Of 54

Parties’ superpriority claims (including the DlP Superpriority Claims and the Prepetition 507(b)
Claim); and provided further, however, that any proceeds from any of the foregoing which may
be distributable to the Prepetition Second Lien Notes Parties shall be subject to the provisions of
the lntercreditor Agreement and the payment subordination provisions of the Prepetition Second
Lien Indenture, in each case, to the extent applicable.

1 1. Protection of DIP Lenders ’ Rights.

(a) So long as there are any DlP Obligations outstanding or the DlP Lenders
have any outstanding Commitments (as defined in the DlP Credit Agreement) under the DIP
Credit Agreement, the Prepetition Secured Parties shall: (i) have no right to and shall take no
action to foreclose upon, or recover in connection with, the liens granted thereto pursuant to the
Prepetition Credit Documents, the Interim Order or this Final Order, or otherwise seek to
exercise or enforce any rights or remedies against such Debtor Collateral or the Adequate
Protection Liens; (ii) not file any further financing statements, trademark filings, copyright
filings, mortgages, notices of lien or similar instruments, or otherwise take any action to perfect
their security interests in such Debtor Collateral unless, solely as to this clause (ii), the DlP
Agent or the DlP Lenders file financing statements or other documents to perfect the liens
granted pursuant to the Interim Order or this Final Order, or as may be required by applicable
state law to continue the perfection of valid and unavoidable liens or security interests as of the
Petition Date; and (iii) deliver or cause to be delivered, at the Loan Parties’ cost and expense,
any termination statements, releases and/or assignments in favor of the DIP Agent or the DlP
Lenders or other documents necessary to effectuate and/or evidence the release, termination
and/or assignment of liens on any portion of such Debtor Collateral subject to any sale or

disposition.

24

RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 25 Of 54

(b) To the extent any Prepetition Secured Party has possession of any
Prepetition Collateral or Debtor Collateral or has control with respect to any Prepetition
Collateral or Debtor Collateral, or has been noted as secured party on any certificate of title for a
titled good constituting Prepetition Collateral or Debtor Collateral, then such Prepetition Secured
Party shall be deemed to maintain such possession or notation or exercise such control as a
gratuitous bailee and/or gratuitous agent for perfection for the benefit of the DlP Agent and the
DlP Lenders, and the Prepetition Trustees shall comply with the instructions of the DIP Agent
with respect to the exercise of such control.

(c) Prior to the satisfaction of the Obligations, any proceeds of Prepetition
Collateral received by the Prepetition Trustees or any Prepetition Secured Party in connection
with the exercise of any right or remedy (including setoff) relating to the Prepetition Collateral or
otherwise received by the Prepetition Trustees (other than on account of the Adequate Protection
Obligations) shall be segregated and held in trust for the benefit of and forthwith paid over to the
DIP Agent for the benefit of the DlP Secured Parties in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise direct. The DlP
Agent is hereby authorized to make any such endorsements as agent for each of the Prepetition
Trustees or any such Prepetition Secured Party. This authorization is coupled with an interest
and is irrevocable.

(d) The automatic stay provisions of section 362 of the Bankruptcy Code are
hereby modified to the extent necessary to permit the DlP Agent and the DlP Lenders to enforce
all of their rights under the DIP Documents and, subject to the terms of the DIP Documents,
(i) immediately upon the occurrence of an Event of Default, declare upon notice to the Loan

Parties (A) the termination, reduction or restriction of any further Commitment to the extent any

25

RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 26 Of 54

such Commitment remains and (B) all Obligations to be immediately due and payable, without
presentment, demand, protest, or other notice of any kind, all of which are expressly waived by
the Loan Parties, other than as required under the DlP Documents, and (ii) upon the occurrence
of an Event of Default and the giving of five (5) business days’ prior written notice (which shall
run concurrently with any notice required to be provided under the DlP Documents) via email to
counsel to the Debtors, counsel to the Creditors’ Committee, and the U.S. Trustee to
(A) withdraw consent to the Loan Parties’ continued use of Cash Collateral and (B) exercise all
other rights and remedies provided for in the DlP Documents and under applicable law. During
the foregoing five (5) business day notice period, the Debtors, the U.S. Trustee and/or the
Creditors’ Committee shall have the right to seek an emergency hearing with the Court. The DlP
Agent and DlP Lenders shall not exercise any of the remedies provided for in this subparagraph
(d) unless and until the Court either denies the request for an emergency hearing or resolves the
issues brought before it in any such emergency hearing by the parties referenced above. To the
extent that an emergency hearing is requested as provided herein, the scope of that hearing shall
not be limited in any way. In no event shall the DlP Agent, the DlP Lenders or the Prepetition
First Lien Notes Parties be subject to the equitable doctrine of “marshaling” or any similar
doctrine with respect to the Debtor Collateral. Further, in no event shall the “equities of the
case” exception in section 552(b) of the Bankruptcy Code apply to the secured claims of the
Prepetition First Lien Notes Parties.

(e) No rights, protections or remedies of the DlP Agent or the DlP Lenders
granted by the provisions of this Final Order or the DlP Documents shall be limited, modified or
impaired in any way by: (i) any actual or purported withdrawal of the consent of any party to the

Loan Parties’ authority to continue to use Cash Collateral; (ii) any actual or purported

26
RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 27 Of 54

termination of the Loan Parties’ authority to continue to use Cash Collateral; or (iii) except as
provided herein, the terms of any other order or stipulation related to the Loan Parties’ continued
use of Cash Collateral or the provision of adequate protection to any party.

12. Limitation on Charging Expenses Against Collateral. Except to the extent of the
Carve-Out, no costs or expenses of administration of the Chapter 11 Cases or any future
proceeding that may result therefrom, including liquidation in bankruptcy or other proceedings
under the Bankruptcy Code, shall be charged against or recovered from the Debtor Collateral
(including Cash Collateral) pursuant to section 506(c) of the Bankruptcy Code or any similar
principle of law, without the prior written consent of the DlP Agent or the Prepetition First Lien
Trustee, as applicable, and no such consent shall be implied from any other action, inaction, or
acquiescence by the DIP Agent or the Prepetition First Lien Trustee and nothing contained in
this Final Order shall be deemed to be a consent by the DlP Agent, the Prepetition First Lien
Trustee or the Prepetition First Lien Noteholders to any charge, lien, assessment or claim against
the Debtor Collateral under section 5 06(c) of the Bankruptcy Code or otherwise.

13. Payments Free and Clear. Subject to the Carve-Out, any and all payments or
proceeds remitted to the DIP Agent on behalf of the DlP Lenders pursuant to the provisions of
the Interim Order, this Final Order or the DlP Documents shall be received free and clear of any
claim, charge, assessment or other liability, whether asserted or assessed by, through or on behalf
of the Debtors.

14. Use of Cash Collateral. The Loan Parties are hereby authorized, subject to the
terms and conditions of this Final Order, to use all Cash Collateral and the Prepetition Secured
Parties are directed promptly to turn over to the Loan Parties all Cash Collateral received or held

by them; provided that (a) the Prepetition Secured Parties are granted the adequate protection as

27

RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 28 Of 54

hereinafter set forth and (b) except on the terms and conditions of this Final Order, the Loan
Parties shall be enjoined and prohibited from at any times using the Cash Collateral absent
further order of the Court.

15 . Adequate Protection of Prepetition Secured Parties. Subject to paragraph 10(e)
of this Final Order, the Prepetition First Lien Notes Parties are entitled, pursuant to sections 361,
362, 363(e), 364(d)(1) and 507 of the Bankruptcy Code, to adequate protection of their interests
in all Prepetition Collateral, including the Cash Collateral, in an amount equal to the aggregate
diminution in the value of the Prepetition First Lien Notes Parties’ interests in the Prepetition
Collateral (including Cash Collateral) from and after the Petition Date, if any, for any reason
provided for under the Bankruptcy Code, including, without limitation, any such diminution
resulting from the depreciation, sale, lease or use by the Loan Parties (or other decline in value)
of the Prepetition Collateral, the priming of the Prepetition First Lien Notes Parties’ security
interests and liens on the Prepetition Collateral by the DIP Agent and the DlP Lenders pursuant
to the DlP Documents, the Interim Order, and this Final Order, and the imposition of the
automatic stay pursuant to section 362 of the Bankruptcy Code (the “Prepetition First Lien Notes
Adequate Protection Claim”). Subject to paragraph 10(e) of this Final Order, the Prepetition
Second Lien Notes Parties are entitled, pursuant to sections 361, 362, 363(e), and 364(d)(1) of
the Bankruptcy Code, to adequate protection of their interests in all Prepetition Second Lien
Notes Collateral in an amount equal to the aggregate diminution in the value of the Prepetition
Second Lien Notes Parties’ interests in the Prepetition Second Lien Notes Collateral from and
after the Petition Date, if any, for any reason provided for under the Bankruptcy Code, including,
without limitation, any such diminution resulting from the depreciation, sale, lease or use by the

Loan Parties (or other decline in value) of the Prepetition Second Lien Notes Collateral, the

28

RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 29 Of 54

granting of the DlP Liens pursuant to the DlP Documents, the Interim Order, and this Final
Order, and the imposition of the automatic stay pursuant to section 362 of the Bankruptcy Code
(the “Prepetition Second Lien Notes Adequate Protection Claim” and, together with the
Prepetition First Lien Notes Adequate Protection Claim, the “Prepetition Adequate Protection
_CM”). ln consideration of the foregoing, each of the Prepetition First Lien Trustee, for the
benefit of the Prepetition First Lien Noteholders, and the Prepetition Second Lien Trustee, for the
benefit of the Prepetition Second Lien Noteholders, are hereby granted, as applicable, the
following (collectively, the “Adequate Protection Obligations”):

(a) Prepetition Adequate Protection Liens. The Prepetition First Lien Trustee
(for itself and for the benefit of the Prepetition First Lien Noteholders) is hereby granted
(effective and perfected upon the date of the Interim 0rder and without the necessity of the
execution of any mortgages, security agreements, pledge agreements, financing statements or
other agreements), in the amount of the Prepetition First Lien Notes Adequate Protection Claim,
a valid, perfected replacement security interest in and lien upon all of the Debtor Collateral
including, without limitation, Unencumbered Property, except as set forth in paragraph 10(e)
hereof, in each case subject and subordinate only to (i) the DlP Liens and any liens to which the
DlP Liens are junior, including the Senior Liens, if any, and (ii) the Carve-Out (the “Prepetition
First Lien Notes Adequate Protection Liens”). The Prepetition Second Lien Trustee (for itself
and for the benefit of the Prepetition Second Lien Noteholders) is hereby granted (effective and
perfected upon the date of the Interim Order and without the necessity of the execution of any
mortgages, security agreements, pledge agreements, financing statements or other agreements),
in the amount of the Prepetition Second Lien Notes Adequate Protection Claim, a valid,

perfected replacement security interest in and lien upon all of the Debtor Collateral including,

29
RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 30 Of 54

without limitation, Unencumbered Property, except as set forth in paragraph 10(e) hereof, in
each case subject and subordinate only to (i) the DlP Liens, (ii) any prepetition liens that are
senior in priority to the Prepetition Second Lien Notes Liens, including the Prepetition First Lien
Notes Liens, (iii) the Prepetition First Lien Notes Adequate Protection Liens, and (iv) the Carve-
Out (collectively, the “Prepetition Second Lien Notes Adequate Protection Liens” and, together
with the Prepetition First Lien Notes Adequate Protection Liens, the “Adeguate Protection
M”). For the avoidance of doubt, the Prepetition Second Lien Notes Adequate Protection
Liens shall be subordinated to the Prepetition First Lien Notes Adequate Protection Liens.

(b) Prepetition Section 507(b) Claim. The Prepetition First Lien Trustee (for
itself and the benefit of the Prepetition First Lien Noteholders) is hereby granted, subject to the
Carve-Out, an allowed superpriority administrative expense claim as provided for in
section 507(b) of the Bankruptcy Code in the amount of the Prepetition First Lien Notes
Adequate Protection Claim with, except as set forth in this Final Order, priority in payment over
any and all administrative expenses of the kind specified or ordered pursuant to any provision of
the Bankruptcy Code (the “ repetition 507(b) Claim”), which Prepetition 507(b) Claim shall
have recourse to and be payable from all of the Debtor Collateral in accordance with the
priorities set forth herein, including, without limitation, the Avoidance Proceeds as set forth in
paragraph 10(e) hereof. The Prepetition 507(b) Claim shall be subject and subordinate to the
Carve-Out and the DlP Superpriority Claims. Except to the extent expressly set forth in this
Final Order or the DlP Credit Agreement, the Prepetition First Lien Notes Parties shall not
receive or retain any payments, property or other amounts in respect of the Prepetition 507(b)
Claim unless and until the DlP Obligations (other than contingent indemnification obligations as

to which no claim has been asserted) and any claims having a priority superior to or pari passu

30

RLFl 20440827V.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 31 Of 54

with the DlP Superpriority Claims, including claims that benefit from the Carve-Out, have
indefeasibly been paid in cash in full and all Commitments have been terminated

(c) Prepetition First Lien Notes Parties’ Fees and Exr)enses. Without
duplication of amounts required to be paid pursuant to the DlP Documents, upon entry of this
Final Order, the Loan Parties shall pay in cash all fees, expenses, and disbursements payable to
the Prepetition First Lien Notes Parties, including all fees, expenses, and disbursements payable
to the Prepetition First Lien Trustee (including, without limitation, the fees and expenses of
Morrison & Foerster LLP and Ashby & Geddes, P.A., in each case whether accrued prior to or
after the Petition Date) and all professional fees and expenses of Prepetition First Lien
Noteholders (including, with respect to the Prepetition First Lien Noteholders and without
limitation, the fees and expenses of Paul, Weiss, Rifkind, Garrison & Wharton LLP, Evercore
Group L.L.C., MoloLamken LLP, Orrick, Herrington & Sutcliffe LLP, and Young Conaway
Stargatt & Taylor, LLP, in each case whether accrued prior to or after the Petition Date). The
postpetition payment of the fees, expenses and disbursements set forth in the foregoing sentence,
along with the professional fees and expenses of the DlP Secured Parties, shall be made within
ten (10) days (which time period may be extended by the applicable professional) after the
receipt by the Debtors, the Creditors’ Committee and the U.S. Trustee (the “Review Period”) of
invoices therefor (the “lnvoiced Fees”) and without the necessity of filing formal fee
applications, including such amounts arising before or after the Petition Date. The invoices for
such lnvoiced Fees shall include the number of hours billed (except for financial advisors
compensated on other than an hourly basis) and a reasonably detailed description of services
provided and the expenses incurred by the applicable professional; provided, however, that any

such invoice: (i) may be redacted to protect privileged, confidential or proprietary information

31
RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 32 Of 54

and (ii) shall not be required to contain individual time detail. The Debtors, the Creditors’
Committee and the U.S. Trustee may object to any portion of the lnvoiced Fees (the “Disputed
lnvoiced Fees”) within the Review Period by filing with the Court a motion or other pleading, on
at least ten (10) days’ prior written notice to the applicable Prepetition First Lien Notes Parties
and the applicable professional of any hearing on such motion or other pleading, setting forth the
specific objections to the Disputed lnvoiced Fees in reasonable narrative detail and the bases for
such objections; provided, that payment of any undisputed portion of lnvoiced Fees shall be paid
within the time frame set forth above and shall not be delayed based on any objections thereto;
provided further, that the applicable parties shall endeavor in good faith to consensually resolve
any such dispute prior to the filing of any such motion or pleading. The rights of any party in
interest with requisite standing, including the Creditors’ Committee, to argue that, if any of the
Prepetition First Lien Notes Obligations are determined by this Court to be undersecured, any
payment of fees and expense permitted as adequate protection pursuant to the Interim Order or
this Final Order should be recharacterized and/or reallocated are hereby reserved. The
Prepetition First Lien Notes Parties reserve their rights to assert defenses to any such argument
and to otherwise oppose any such recharacterization and/or reallocation.
(d) lnformation Rights. The Debtors shall provide the Prepetition First Lien
Trustee, on behalf of itself and the Prepetition First Lien Noteholders, with any written financial
reporting and other periodic reporting that is actually provided to the DIP Agent or the DIP
Lenders under the DlP Credit Agreement.
16. Reservation of Rights of Prepetition Secured Parties. Under the circumstances

and given that the above-described adequate protection is consistent with the Bankruptcy Code,

32
RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 33 Of 54

including section 506(b) thereof, the Court finds that the adequate protection provided herein is
reasonable and sufficient to protect the interests of the Prepetition Secured Parties.

17. Consent to Adequate Proteciion,' Right to Seek Additional Adequate Protection,'
No Admission. The Prepetition First Lien Noteholders have consented to the Adequate
Protection Obligations, the priming of the Prepetition Liens by the DIP Liens, and the use of
Cash Collateral provided for herein; provided, however, that such consent is expressly
conditioned upon the entry of this Final Order, and such consent shall not be deemed to extend to
any other Cash Collateral usage or other replacement financing or debtor-in-possession financing
other than the DlP Facility provided under the DlP Documents; and provided, further, that such
consent shall be of no force and effect in the event this Final Order is reversed, modified, stayed,
or amended (unless such reversal, modification, stay, or amendment is acceptable to the
Prepetition First Lien Trustee and the Prepetition First Lien Noteholders) or the DlP Documents
and DlP Facility as set forth herein are not approved. The Adequate Protection provided to the
Prepetition Secured Parties hereunder adequately protects the Prepetition Secured Parties as of
the date hereof; provided that this Final Order: (i) is without prejudice to, and does not constitute
a waiver of, expressly or implicitly, the rights of the Prepetition First Lien Notes Parties to
request additional or alternative forms of adequate protection from the Loan Parties, and the
Loan Parties’ and any other party in interest’s right to object to such requests are hereby
preserved; and (ii) shall not be deemed an admission, acknowledgement, or stipulation by the
Prepetition First Lien Notes Parties that the Prepetition First Lien Notes Parties are in fact
adequately protected by the terms and conditions of this Final Order or otherwise following the

date of this Final Order.

33
RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 34 Of 54

18. Pursuant to sections 6.1 and 6.3 of the Intercreditor Agreement, the Prepetition
Second Lien Trustee (for itself and on behalf of the Prepetition Second Lien Noteholders) has
been deemed to consent to the DlP Facility, DlP Liens, the DlP Superpriority Claims and
Adequate Protection Obligations granted to the Prepetition First Lien Notes Parties and the
Prepetition Second Lien Notes Parties with respect to the Common Collateral (as defined in the
Intercreditor Agreement).

19. Perfection of DIP Liens and Adequate Protection Liens.

(a) ln addition to the authority granted in the Interim Order, the DlP Agent,
the DlP Lenders, and the Prepetition Secured Parties are hereby authorized, but not required, to
file or record (and to execute in the name of the Loan Parties, as their true and lawful attomeys,
with full power of substitution, to the maximum extent permitted by law) financing statements,
trademark filings, copyright filings, mortgages, notices of lien or similar instruments in any
jurisdiction, or take possession of or control over cash or securities, or take any other action in
order to validate and perfect the liens and security interests granted to them hereunder. Whether
or not the DIP Agent, on behalf of the DlP Lenders or the Prepetition Secured Parties shall, in its
sole discretion, choose to file such financing statements, trademark filings, copyright filings,
mortgages, notices of lien or similar instruments, or take possession of or control over any cash
or securities, or otherwise confirm perfection of the liens and security interests granted to them
hereunder, such liens and security interests shall be deemed valid, perfected, allowed,
enforceable, non-avoidable and not subject to challenge, dispute or subordination, at the time and
on the date of entry of the Interim Order. Upon the request of the DlP Agent, each of the
Prepetition Secured Parties and the Loan Parties, without any further consent of any party, is

authorized (in the case of the Loan Parties) and directed (in the case of the Prepetition Secured

34
RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 35 Of 54

Parties) to take, execute, deliver and file such instruments (in each case, without representation
or warranty of any kind) to enable the DlP Agent to further validate, perfect, preserve and
enforce the DlP Liens. All such documents will be deemed to have been recorded and filed as of
the Petition Date.

(b) A certified copy of this Final Order may, in the discretion of the DlP
Agent, be filed with or recorded in filing or recording offices in addition to or in lieu of such
financing statements, mortgages, notices of lien or similar instruments, and all filing offices are
hereby authorized and directed to accept such certified copy of this Final Order for filing and/or
recording, as applicable. The automatic stay of section 362(a) of the Bankruptcy Code is hereby
modified to the extent necessary to permit the DlP Agent to take all actions, as applicable,
referenced in this subparagraph (b) and the immediately preceding subparagraph (a).

(c) Notwithstanding anything to the contrary in the Motion, the DIP
Documents or this Final Order, for purposes of this Final Order, in no event shall the Debtor
Collateral include, or the DlP Liens or Adequate Protection Liens attach to, any lease, license,
contract or agreement or other property right to which any Debtor is a party, or any such relevant
Debtor’s rights or interests thereunder, if and for so long as the grant of such security interest
would constitute or result in: (x) the abandonment, invalidation, unenforceability or other
impairment of any right, title or interest of any Debtor therein or (y) in a breach or termination
pursuant to the terms of, or a default under, any such lease, license, contract or agreement or
other property right pursuant to any provision thereof, unless, in the case of each of clauses (x)
and (y), the applicable provision is rendered ineffective by applicable non-bankruptcy law or the
Bankruptcy Code (such leases, licenses, contracts or agreements or other property rights are

collectively referred to as the “Specified Contracts”); provided that the DlP Liens, Prepetition

35
RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 36 Of 54

First Lien Notes Adequate Protection Liens, DlP Superpriority Claims, and Prepetition 507(b)
Claim shall in all events attach to and have recourse from all proceeds, products, offspring or
profits from any and all Specified Contracts (including from the sale, transfer, disposition or
monetization thereof).

20. Proceeds of Subsequeni Financing lf the Debtors, any trustee, any examiner
with enlarged powers, any responsible officer or any other estate representative subsequently
appointed in these Chapter ll Cases or any successor Cases, shall obtain credit or incur debt
pursuant to Bankruptcy Code sections 364(b), 364(e) or 364(d) in violation of the DlP
Documents at any time prior to the repayment in full in cash of all DlP Obligations and the
termination of the DlP Lenders’ obligation to extend credit under the DlP Facility, including
subsequent to the confirmation of any plan with respect to the Debtors and the Debtors’ estates,
and such financing is secured by any Debtor Collateral, then all of the cash proceeds derived
from such credit or debt shall immediately be turned over to the DlP Agent, for the benefit of
itself and the DlP Lenders, to be applied as set forth the DlP Documents, except as provided
under such plan (if applicable).

21. Preservaiion of Rights Granted Under T his Final Order.

(a) Other than the Carve-Out and other claims and liens expressly granted or
permitted by this Final Order and the DlP Documents, no claim or lien having a priority superior
to or pari passu with those granted by this Final Order to the DlP Agent and the DlP Lenders or
the Prepetition Secured Parties shall be permitted while any of the DlP Obligations or the
Adequate Protection Obligations remain outstanding No lien or security interest shall be

granted to any other party in any of the Specified Contracts without first granting such lien or

36

RLFl 20440827v,2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 37 Of 54

security interest to the DlP Agent, the DlP Lenders or the Prepetition First Lien Notes Parties
(solely with respect to the Adequate Protection Obligations), as applicable.

(b) Notwithstanding any order that may be entered dismissing any of the
Chapter 11 Cases under section 1112 of the Bankruptcy Code or otherwise is at any time
entered: (i) the DlP Superpriority Claims, the Prepetition 507(b) Claim, the DlP Liens, and the
Adequate Protection Liens shall continue in full force and effect and shall maintain their
priorities as provided in this Final Order until all DIP Obligations and Adequate Protection
Obligations shall have been indefeasibly paid in full in cash (and that such DlP Superpriority
Claims, Prepetition 507(b) Claim, DlP Liens, and Adequate Protection Liens shall,
notwithstanding such dismissal, remain binding on all parties in interest); (ii) the other rights
granted by this Final Order shall not be affected; and (iii) this Court shall, to the extent
permitted by applicable law, retain jurisdiction, notwithstanding such dismissal, for the
purposes of enforcing the claims, liens and security interests referred to in this paragraph and
otherwise in this Final Order.

(c) If any or all of the provisions of this Final Order are hereafter reversed,
modified, vacated or stayed, such reversal, modification, vacation or stay shall not affect: (i) the
validity, priority or enforceability of any DlP Obligations or Adequate Protection Obligations
incurred prior to the actual receipt of written notice by the DlP Agent, the Prepetition First Lien
Trustee or the Prepetition Second Lien Trustee as applicable, of the effective date of such
reversal, modification, vacation or stay; or (ii) the validity, priority or enforceability of the DIP
Liens or the Adequate Protection Liens. Notwithstanding any such reversal, modification,
vacation or stay of any use of Cash Collateral, any DIP Obligations, DlP Liens, Adequate

Protection Obligations or Adequate Protection Liens incurred or granted by any Loan Party to

37
RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 38 Of 54

or for the benefit of the DlP Agent, the DlP Lenders or the Prepetition Secured Parties, as the
case may be, prior to the actual receipt of written notice by the DlP Agent, the Prepetition First
Lien Trustee or the Prepetition Second Lien Trustee, as applicable, of the effective date of such
reversal, modification, vacation or stay shall be governed in all respects by the original
provisions of this Final Order, and the DlP Agent, the DlP Lenders, and the Prepetition Secured
Parties shall be entitled to all the rights, remedies, privileges and benefits granted in section
364(e) of the Bankruptcy Code, this Final Order, and the DlP Documents with respect to all
uses of Cash Collateral, DIP Obligations, and Adequate Protection Obligations.

(d) Except as expressly provided in this Final Order or in the DlP Documents,
the DIP Liens, the DlP Superpriority Claims, the Adequate Protection Liens, and the Adequate
Protection Obligations and all other rights and remedies of the DlP Agent, the DlP Lenders, and
the Prepetition Secured Parties granted by the provisions of the Interim Order or this Final Order,
as applicable, and the DlP Documents shall survive, and shall not be modified, impaired or
discharged by: (i) the entry of an order converting any of the Chapter 11 Cases to a case under
chapter 7, dismissing any of the Chapter 11 Cases, terminating the joint administration of the
Chapter ll Cases or by any other act or omission; (ii) the entry of an order approving the sale of
any Debtor Collateral pursuant to section 363(b) of the Bankruptcy Code (except to the extent
permitted by the DlP Documents); or (iii) the entry of an order confirming a chapter 11 plan in
any of the Chapter ll Cases and, pursuant to section 1141(d)(4) of the Bankruptcy Code, the
Loan Parties have waived any discharge as to any remaining DIP Obligations or Adequate
Protection Obligations. The terms and provisions of this Final Order and the DlP Documents
shall continue in these Chapter 11 Cases, in any successor cases if these Chapter 11 Cases cease

to be jointly administered and in any superseding chapter 7 cases under the Bankruptcy Code,

38

RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 39 Of 54

and the DIP Liens, the DlP Superpriority Claims, the Adequate Protection Liens, and the
Adequate Protection Obligations and all other rights and remedies of the DIP Agent, the DIP
Lenders and the Prepetition Secured Parties granted by the provisions of this Final Order
(including the Carve-Out) and the DlP Documents shall continue in full force and effect until the
DlP Obligations are indefeasibly paid in full in cash, as set forth herein and in the DlP
Documents, and the Commitments have been terminated.

22. Cash Management. Unless otherwise agreed by the DlP Agent, the Debtors shall
maintain their cash management arrangements in all material respects in a manner consistent
with that described in the applicable “first-day” order and the related motion seeking
authorization to continue the Debtors’ cash management arrangements.

23. Ejj‘ecl‘ of Stipulations on Third Parties. The Debtors’ stipulations, admissions,
and agreements contained in this Final Order, including, without limitation, in paragraph 6 of
this Final Order, shall be binding upon the Debtors and any successor thereto. The Debtors’
stipulations, admissions, and agreements contained in this Final Order, including, without
limitation, in paragraph 6 of this Final Order, shall be binding upon all other parties in interest,
including, without limitation, any statutory or non-statutory committees appointed or formed in
the Chapter 11 Cases (including the Creditors’ Committee) and any other person or entity acting
or seeking to act on behalf of the Debtors’ estates, including any chapter 7 or chapter 11 trustee
or examiner appointed or elected for any of the Debtors, in all circumstances and for all purposes
unless: (a) such committee or any other party in interest, in each case, with requisite standing
(subject in all respects to any agreement or applicable law that may limit or affect such entity’s
right or ability to do so), has timely filed an adversary proceeding or contested matter (subject to

the limitations contained herein, including, inter alia, in this paragraph 23) by no later than (i)

39
RLFl 20440827v_2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 40 Of 54

(x) with respect to parties in interest (other than the Creditors’ Committee) with requisite
standing, 75 calendar days after entry of the Interim Order and (y) with respect to the Creditors’
Committee, 90 calendar days after the appointment of the Creditors’ Committee, (ii) any such
later date as has been agreed to, in writing, by the Prepetition First Lien Trustee (with the
consent of the Required Holders (as defined in the Prepetition First Lien Indenture)) or the
Prepetition Second Lien Trustee, as applicable, and (iii) any such later date as has been ordered
by the Court for cause upon a motion filed and served within any applicable period of time set
forth in this paragraph (the time period established by the foregoing clauses (i), (ii), and (iii),
the “Challenge Perio ”), (A) objecting to or challenging the amount, validity, perfection,
enforceability, priority or extent of any of the Prepetition Debt or the Prepetition Liens, or
(B) otherwise asserting or prosecuting any action for preferences, fraudulent transfers or
conveyances, other avoidance power claims or any other claims, counterclaims or causes of
action, objections, contests or defenses (collectively, the “Challenges”) against any of the
Prepetition Secured Parties or their respective subsidiaries, officers, directors, managers,
principals, employees, agents, financial advisors, attorneys, accountants, investment bankers,
consultants, representatives and other professionals and the respective successors and assigns
thereof, in each case in their respective capacity as such (each a “Representative” and,
collectively, the “Representatives”) in connection with matters related to the Prepetition Credit
Documents, the Prepetition Debt, the Prepetition Liens and the Prepetition Collateral; and
(b) there is a final non-appealable order in favor of the plaintiff sustaining any such Challenge in
any such timely filed adversary proceeding or contested matter; provided, however, that any
pleadings filed in connection with any Challenge shall set forth with specificity the basis for such

challenge or claim and any challenges or claims not so specified prior to the expiration of the

40
RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 41 Of 54

Challenge Period shall be deemed forever, waived, released and barred. Notwithstanding
anything to the contrary in the Interim Order or this Final Order, if, during the Challenge Period,
the Creditors’ Committee or any other party in interest files a motion seeking standing to file a
Challenge with a draft complaint identifying and describing all such Challenge(s) consistent with
applicable law and rules of procedure attached thereto, the Challenge Period will be tolled solely
with respect to the Challenges asserted in such draft complaint until the earlier of (i) three (3)
business days subsequent to the date of entry of an order granting the Creditors’ Committee or
other party in interest standing to file any such Challenge(s) described in the complaint, and (ii)
entry of an order denying such motion; provided further, that such extension shall only apply to
those Challenges asserted in the draft complaint that this Court has specifically found that the
Creditors’ Committee or other party in interest has standing to assert; provided further that the
Challenge Period shall not be tolled for more than 45 days from the filing of the Creditors’
Committee’s or other party in interest’s motion seeking standing to file a Challenge. lf (i) no
such Challenge is timely and properly filed during the Challenge Period, or (ii) the Court does
not rule in favor of the plaintiff in any such proceeding then: (a) the Debtors’ stipulations,
admissions, and agreements contained in this Final Order, including, without limitation, those
contained in paragraph 6 of this Final Order, shall be binding on all parties in interest, including,
without limitation, the Creditors’ Committee; (b) the obligations of the Loan Parties under the
Prepetition Credit Documents, including the Prepetition Debt, shall constitute allowed claims not
subject to defense, claim, counterclaim, recharacterization, subordination, offset or avoidance,
for all purposes in the Chapter 11 Cases, and any subsequent chapter 7 case(s); (c) the
Prepetition Liens on the Prepetition Collateral shall be deemed to have been, as of the Petition

Date, legal, valid, binding, perfected, security interests and liens on the Prepetition Collateral,

41
RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 42 Of 54

not subject to recharacterization, subordination, avoidance or other defense; and (d) the
Prepetition Debt and the Prepetition Liens on the Prepetition Collateral shall not be subject to
any other or further claim or challenge by the Creditors’ Committee, any non-statutory
committees appointed or formed in the Chapter 11 Cases or any other party in interest acting or
seeking to act on behalf of the Debtors’ estates, including, without limitation, any successor
thereto (including, without limitation, any chapter 7 trustee or chapter 11 trustee or examiner
appointed or elected for any of the Debtors) and any defenses, claims, causes of action,
counterclaims and offsets by the Creditors’ Committee, any non-statutory committees appointed
or formed in the Chapter ll Cases, or any other party acting or seeking to act on behalf of the
Debtors’ estates, including, without limitation, any successor thereto (including, without
limitation, any chapter 7 trustee or chapter 11 trustee or examiner appointed or elected for any of
the Debtors), whether arising under the Bankruptcy Code or otherwise, against any of the
Prepetition Secured Parties and their Representatives arising out of or relating to any of the
Prepetition Credit Documents shall be deemed forever waived, released and barred.
Notwithstanding the foregoing, if a chapter 11 trustee is appointed in the Chapter 11 Cases or if
one or more of the Chapter 11 Cases are converted to chapter 7 prior to the expiration of the
Challenge Period, the chapter ll or chapter 7 trustee, as applicable, shall have until the later of
(i) the expiry of the Challenge Period, (ii) 10 days following the appointment of the chapter ll
trustee or the conversion of such Chapter 11 Case, as applicable, and (iii) such date as otherwise
ordered by the Court, to commence a Challenge. If any such Challenge is timely filed during the
Challenge Period, the stipulations, admissions, and agreements contained in this Final Order,
including, without limitation, those contained in paragraph 6 of this Final Order, shall

nonetheless remain binding and preclusive (as provided in the second sentence of this paragraph)

42
RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 43 Of 54

on any statutory or nonstatutory committee appointed or formed in the Chapter ll Cases,
including the Creditors’ Committee, and on any other person or entity, except to the extent that
such stipulations, admissions, and agreements were expressly and successfully challenged in
such Challenge as set forth in a final, non-appealable order of a court of competent jurisdiction
Nothing in this Final Order vests or confers on any Person (as defined in the Bankruptcy Code),
including the Creditors’ Committee or any non-statutory committees appointed or formed in the
Chapter 11 Cases, standing or authority to pursue any claim or cause of action belonging to the
Debtors or their estates, including, without limitation, Challenges with respect to the Prepetition
Credit Documents, the Prepetition Debt or the Prepetition Liens.

24. Limitation on Use of DIP Loans and Debior Collateral. Notwithstanding any
other provision of this Final Order or any other order entered by the Court, no DlP Loans, Debtor
Collateral, Prepetition Collateral or any portion of the Carve-Out, may be used directly or
indirectly by any Debtor, any Guarantor, any official committee appointed in the Chapter ll
Cases, including the Creditors’ Committee, or any trustee appointed in the Chapter ll Cases or
any successor case, including any chapter 7 case, or any other person, party or entity (i) in
connection with the investigation, initiation or prosecution of any claims, causes of action,
adversary proceedings or other litigation (a) against any of the DlP Agent, the DlP Lenders, or
the Prepetition First Lien Notes Parties, Prepetition Second Lien Notes Parties or their respective
predecessors-in-interest, agents, affiliates, representatives, attomeys, or advisors, or any action
purporting to do the foregoing in respect of the Prepetition Debt, the Prepetition First Lien Notes
Obligations, the Prepetition Second Lien Notes Obligations, liens on the Prepetition Collateral,
DIP Obligations, DlP Liens, DIP Superpriority Claims and/or the adequate protection

obligations, adequate protection liens and superpriority claims granted to the Prepetition First

43

R.LFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 44 Of 54

Lien Notes Parties and the Prepetition Second Lien Notes Parties, as applicable, under this Final
Order or (b) challenging the amount, validity, perfection, priority or enforceability of or asserting
any defense, counterclaim or offset with respect to, the Prepetition First Lien Notes Obligations,
Prepetition Second Lien Notes Obligations, the DlP Obligations and/or the liens, claims, rights,
or security interests granted under the Interim Order, this Final Order, the DlP Documents, the
Prepetition First Lien Notes Documents or Prepetition Second Lien Notes Documents including,
in each case, without limitation, for lender liability or pursuant to section 105, 510, 544, 547,
548, 549, 550, or 552 of the Bankruptcy Code, applicable non-bankruptcy law or otherwise;
provided however, the Creditors’ Committee may investigate any potential challenges with
respect to the Prepetition First Lien Notes Documents, the Prepetition First Lien Notes
Obligations, the Prepetition First Lien Notes Liens, Prepetition Second Lien Notes Documents,
the Prepetition Second Lien Notes Obligations, and the Prepetition Second Lien Notes Liens
during the Challenge Period at an aggregate expense for such investigation, but not litigation,
prosecution, objection or challenge thereto, provided however, that no more than $200,000 of
the proceeds of the DlP Facility, the Debtor Collateral or the Cash Collateral may be used by the
Creditors’ Committee for such investigation; or (ii) to seek to modify any of the rights and
remedies granted to the Prepetition First Lien Notes Parties, the DIP Agent or the DlP Lenders
under this Final Order, the Prepetition First Lien Notes Documents or the DlP Documents, as
applicable; (iii) to apply to the Court for authority to approve superpriority claims or grant liens
or security interests in the Debtor Collateral or any portion thereof that are senior to, or on parity
with, the Carve-Out or the DlP Liens, DlP Superpriority Claims, adequate protection liens, and
superpriority claims granted to the Prepetition First Lien Notes Parties unless all DlP

Obligations, Prepetition First Lien Notes Obligations, adequate protection obligations, and

44
RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 45 Of 54

claims granted to the DlP Agent, DlP Lenders, or Prepetition First Lien Notes Parties under this
Final Order, have been refinanced or paid in full in cash (including the cash collateralization of
any letters of credit) or otherwise agreed to in writing by the Required Lenders (as defined in the
DlP Credit Agreement); (iv) to seek to pay any amount on account of any claims arising prior to
the Petition Date unless such payments are agreed to in writing by the Required Lenders (as
defined in the DlP Credit Agreement) or are otherwise included in the DlP Budget; or (v) to
prevent, hinder or delay the Prepetition First Lien Notes Parties’, the Prepetition Second Lien
Notes Parties’, the DIP Agent’s or the DlP Lenders’, as applicable, assertion or enforcement of
any lien, claim, right, or security interest or realization upon any Prepetition Collateral or Debtor
Collateral, as applicable, in accordance with the terms and conditions of this Final Order, once an
Event of Default has occurred and the rights of the Prepetition First Lien Notes Parties, the
Prepetition Second Lien Notes Parties, the DlP Agent or the DlP Lenders, as applicable, to
exercise their remedies has not been contested or otherwise stayed or enjoined by this Court
during the notice period set forth in paragraph ll(d) hereof.

25. Loss or Damage to Collateral. Nothing in this Final Order, the DlP Documents,
or any other documents related to these transactions shall in any way be construed or interpreted
to impose or allow the imposition upon the DIP Agent, any DIP Lender or any of the Prepetition
First Lien Notes Parties of any liability for any claims arising from the prepetition or postpetition
activities of the Debtors in the operation of their business, or in connection with their
restructuring efforts. The DIP Agent and the DlP Lenders shall not, in any way or manner, be
liable or responsible for (i) the safekeeping of the Debtor Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any diminution in the

value thereof or (iv) any act or default of any carrier, servicer, bailee, custodian, forwarding

45
RLFl 20440827v,2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 46 Of 54

agency or other person, and all risk of loss, damage or destruction of the Debtor Collateral shall
be borne by the Loan Parties.

26. Final Order Governs. ln the event of any inconsistency between the provisions of
this Final Order, on the one hand, and the DlP Documents or any other order entered by this
Court, including the Interim Order, on the other hand, the provisions of this Final Order shall
govem. Notwithstanding anything to the contrary in any other order entered by this Court, any
payment made pursuant to and any authorization contained in any other order entered by this
Court shall be consistent with and subject to the requirements set forth in this Final Order and the
DlP Documents, including, without limitation, the DlP Budget.

27. Binding Eject,' Successors and Assigns. Subject to paragraph 23 hereof, the DlP
Documents and the provisions of this Final Order, including all findings herein, shall be binding
upon all parties in interest in the Chapter 11 Cases, including, without limitation, the DlP Agent,
the DlP Lenders, the Prepetition Secured Parties, the Creditors’ Committee, any non-statutory
committees appointed or formed in the Chapter ll Cases, the Debtors, and their respective
successors and assigns (including any chapter 7 or chapter 11 trustee hereinafter appointed or
elected for the estate of any of the Debtors, an examiner appointed pursuant to section 1104 of
the Bankruptcy Code, or any other fiduciary appointed as a legal representative of any of the
Debtors or with respect to the property of the estate of any of the Debtors) and shall inure to the
benefit of the DlP Agent, the DlP Lenders, the Prepetition First Lien Notes Parties, and the
Debtors and their respective successors and assigns; provided that the DlP Agent, the DlP
Lenders, and the Prepetition First Lien Notes Parties shall have no obligation to permit the use of

the Prepetition Collateral (including Cash Collateral) by, or to extend any financing to, any

46
RLFl 20440327v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 47 Of 54

chapter 7 trustee, chapter 11 trustee or similar responsible person appointed for the estates of the
Debtors).

28. Limitation of Liabiliiy. ln determining to make any loan or other extension of
credit under the DlP Credit Agreement, to permit the use of Cash Collateral or in exercising any
rights or remedies, in each case as and when permitted pursuant to this Final Order or the DlP
Documents, the DlP Agent and the DIP Lenders shall not (i) be deemed to be in “control” of the
operations of the Debtors; (ii) owe any fiduciary duty to the Debtors, their respective creditors,
shareholders or estates; and (iii) be deemed to be acting as a “Responsible Person” or “Owner”
or “Operator” with respect to the operation or management of the Debtors (as such terms or
similar terms are used in the United States Comprehensive Environmental Response,
Compensation and Liability Act, 29 U.S.C. §§ 9601, e_t Lq¢, as amended, or any similar federal
or state statute).

29. No Standing Granted Nothing in this Final Order vests or confers on any person
(as defined in the Bankruptcy Code), including the Creditors’ Committee appointed in these
Chapter 11 Cases, if any, standing or authority to pursue any challenge or other cause of action
belonging to the Debtors or their estates with respect to the Prepetition First Lien Notes
Documents, the Prepetition First Lien Notes Obligations, Prepetition Second Lien Notes
Documents or the Prepetition Second Lien Notes Obligations.

30. No Waiver. No delay or failure by the Prepetition First Lien Notes Parties, the
DlP Agent or any DlP Lender in the exercise of its rights and remedies under the DIP
Documents or this Final Order, as applicable, shall constitute a waiver, in whole or in part, of

any of such agent’s or DlP Lender’s or noteholder’s rights hereunder or otherwise.

47

RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 48 Of 54

31. Proofs of Claim. The Prepetition First Lien Trustee shall not be required to file
proofs of claim in the Chapter 11 Cases in order to assert claims on behalf of itself and the
Prepetition First Lien Notes Parties for payment of the Prepetition First Lien Notes Obligations
arising under the Prepetition First Lien Notes Documents, including, without limitation, the
Applicable Premium and any principal, unpaid interest, fees, expenses, and other amounts under
the Prepetition First Lien Notes Indenture. The statements of claim in respect of the Prepetition
First Lien Notes Obligations set forth in this Final Order, together with any evidence
accompanying the Motion and presented at the Interim Hearing, are deemed sufficient to and do
constitute proofs of claim in respect of such debt and such secured status. The stipulations of the
Debtors set forth in paragraph 6 hereof shall be deemed to constitute a timely filed proof of claim
for the Prepetition First Lien Trustee in respect of all Prepetition First Lien Notes Obligations.
In addition, the Prepetition First Lien Trustee will not be required to file any request for
allowance and/or payment of any administrative expenses, and this Final Order shall be deemed
to constitute a timely filed request for allowance and/or payment of any Prepetition First Lien
Notes Obligations constituting administrative expenses, as applicable. The Prepetition Second
Lien Trustee shall not be required to file proofs of claim in the Chapter ll Cases in order to
assert claims on behalf of itself and the Prepetition Second Lien Notes Parties for payment of the
Prepetition Second Lien Notes Obligations arising under the Prepetition Second Lien Notes
Documents, including, without limitation, any principal, unpaid interest, fees, expenses and other
amounts under the Prepetition Second Lien lndenture. The statements of claim in respect of the
Prepetition Second Lien Notes Obligations set forth in this Final Order, together with any
evidence accompanying the Motion and presented at the Interim Hearing, are deemed sufficient

to and do constitute proofs of claim in respect of such debt and such secured status. The

48
RLFl 20440827\/.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 49 Of 54

stipulations of the Debtors set forth in paragraph 6 hereof shall be deemed to constitute a timely
filed proof of claim for the Prepetition Second Lien Trustee in respect of all Prepetition Second
Lien Notes Obligations. ln addition, the Prepetition Second Lien Trustee will not be required to
file any request for allowance and/or payment of any administrative expenses, and this Final
Order shall be deemed to constitute a timely filed request for allowance and/or payment of any
Prepetition Second Lien Notes Obligations constituting administrative expenses, as applicable.

32. Insurance. To the extent that the Prepetition First Lien Trustee is listed as loss
payee under the Borrower’s or Guarantors’ insurance policies, the DlP Agent is also deemed to
be the loss payee under such insurance policies and shall act in that capacity and distribute any
proceeds recovered or received in respect of any such insurance policies in the order of priorities
set forth herein.

33. Ejj‘ectiveness. This Final Order shall constitute findings of fact and conclusions
of law and shall take effect and be fully enforceable nunc pro tunc to the Petition Date
immediately upon entry hereof. Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h),
6006(d), 7062, or 9014 of the Bankruptcy Rules or any Local Bankruptcy Rule, or Rule 62(a) of
the Federal Rules of Civil Procedure, this Final Order shall be immediately effective and
enforceable upon its entry and there shall be no stay of execution or effectiveness of this Final
Order.

34. Headings. Section headings used herein are for convenience only and are not to
affect the construction of or to be taken into consideration in interpreting this Final Order.

35. Payrnenls Held in Trust. Except as expressly permitted in the Interim Order, this
Final Order or the DIP Documents, in the event that any Prepetition Secured Party receives any

payment on account of a security interest in Debtor Collateral, receives any Debtor Collateral or

49
RLFl 20440827v,2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 50 Of 54

any proceeds of Debtor Collateral or receives any other payment with respect thereto from any
other source prior to indefeasible payment in full in cash of all DlP Obligations under the DlP
Documents, and termination of the Commitments in accordance with the DlP Documents, such
Prepetition Secured Party shall be deemed to have received, and shall hold, any such payment or
proceeds of Debtor Collateral in trust for the benefit of the DlP Agent and the DlP Lenders and
shall immediately turn over such proceeds to the DlP Agent, or as otherwise instructed by this
Court, for application in accordance with the DlP Documents and this Final Order.

36. Credit Bidding. (a) The DlP Agent shall have the right to credit bid, in
accordance with the DIP Documents, up to the full amount of the DlP Obligations in any sale of
the Debtor Collateral and (b) subject to paragraph 23 hereof, the Prepetition First Lien Notes
Parties shall have the right to credit bid up to the full amount of the Prepetition First Lien Notes
Obligations in connection with any sale of any Debtor Collateral pursuant to section 363 of the
Bankruptcy Code, a sale plan of reorganization or liquidation under section 1129 of the
Bankruptcy Code, or a sale or disposition by a chapter 7 trustee for any Debtor under section 725
of the Bankruptcy Code, in each case, as provided for in section 363(k) of the Bankruptcy Code,
without the need for further Court order authorizing the same and whether any such sale is
effectuated through section 363(k) or 1129(b) of the Bankruptcy Code, by a chapter 7 trustee
under section 725 of the Bankruptcy Code, or otherwise.

37. Bankruptcy Rules. The requirements of Local Bankruptcy Rule 4001-2 and
Bankruptcy Rules 4001, 6003 and 6004, in each case to the extent applicable, are satisfied by the
contents of the Motion.

38. Necessary Action. The Debtors are authorized to take all such actions as are

necessary or appropriate to implement the terms of this Final Order.

50

RLFl 20440827v.2

 

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 51 Of 54

39. Retention of Jurisdiciion. The Court shall retain jurisdiction to enforce the
provisions of this Final Order, and this retention of jurisdiction shall survive the confirmation
and consummation of any chapter 11 plan for any one or more of the Debtors notwithstanding
the terms or provisions of any such chapter ll plan or any order confirming any such chapter 11
plan.

40. Amendments to the DlP Documents. This Final Order expressly amends the DlP
Credit Agreement, and the DlP Credit Agreement is deemed amended as follows:

(a) The defined term “Acceptable Plan of Reorganization” is hereby amended
and restated in its entirety:

“Acceptable Plan of Reorganization” means a plan of
reorganization for the Combined Cases that provides for (i) the
termination of the Commitments and either the indefeasible
payment in full in cash and full discharge of the Obligations (other
than contingent indemnification or reimbursement obligations not
then due) under the Term Facility, or the conversion of the
Obligations under the Term Facility into a senior secured first
priority exit facility, in form and substance acceptable to the
Required Lenders, upon the Consummation Date with respect to
such plan of reorganization and (ii) provides for releases for (A)
the Administrative Agent, the Lenders, and, in each case, their
Related Parties and (B) the Existing First Lien Indenture Trustee,
the Existing First Lien Indenture Holders, and, in each case, their
Related Parties, but only in the event the Challenge Period (as
defined in the Final Order) has expired with no Challenge (as
defined in the Final Order) having been commenced or pending.”

(b) The defined term “Maturity Date” is hereby amended by deleting the “.”
and adding the following: “; provided that if an Acceptable Plan of Reorganization is consented
to by the Credit Parties, the Secured Parties and the Creditors’ Committee, the Credit Parties
shall have the option to elect to extend the Stated Maturity Date by up to two (2) thirty (30) day
periods in exchange for (i) an extension fee in an amount equal to 0.375% of the aggregate

principal amount of outstanding Commitments for the first 30-day period extension and (ii) an

51
RLFl 20440827v.2

 

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 52 Of 54

extension fee in an amount equal to 0.50% of the aggregate principal amount of outstanding
Commitments for the second 30-day period extension, if such extensions are elected.”

(c) The defined term “Post-Default Rate” is hereby amended by replacing the
references to “2.5%” with “2.0%”.

(d) Section 2.1 is hereby amended by deleting “$2,500,000” and replacing it
with “$2,000,000.”

(e) The proviso of Section 6.1(d) is hereby amended and replaced in its
entirety as follows:

provided that the Required Lenders shall have the right to approve

any updates or amendments contained in any budget delivered

pursuant to this clause (ii) (such approval not to be unreasonably

withheld) by providing the Borrower specific notice thereof within

four (4) Business Days after the delivery by the Borrower of such

updates or amendments; provided, further, that, (x) to the extent

the Required Lenders provide such approval within such period of

four (4) Business Days, the updates to or amendments of the DlP

Budget shall constitute the DlP Budget upon the expiration of such

period of four (4) Business Days, and (y) to the extent the

Required Lenders do not provide such approval notice within such

period of four (4) Business Days, then the DlP Budget in effect

prior thereto, without giving effect to such updates or amendments,

shall continue to constitute the DlP Budget until otherwise agreed

to among the Borrower and the Required Lenders;

(f) Section 6.14 is hereby amended by adding the following sentence at the
end of this section: “To the extent the Debtors elect to exercise either or both of the two thirty
(30) day options to extend the Stated Maturity Date, the above milestones shall be
correspondingly extended.”

41. Miscellaneous.

(a) Local Texas T ax Authorily. Notwithstanding anything in this Final Order

to the contrary, to the extent that Dallas County, Era ISD, Fort Bend County, Harris County,

Irving ISD, or Matagorda County has valid, perfected, enforceable and non-avoidable liens for

52

RLFl 20440827v.2

 

CaS€ 18-12655-CSS DOC 198 Filed 12/13/18 Page 53 Of 54

prepetition ad valorem taxes, or which arise postpetition under state law, on any Debtor
Collateral, the DlP Liens and claims and the Adequate Protection Liens and claims shall be
junior in priority and subject to such valid, perfected and enforceable liens only to the extent
such liens are otherwise senior in priority to the Prepetition First Lien Notes Liens pursuant to
applicable non-bankruptcy law or otherwise constitute a Permitted Lien under (and as defined in)
the DlP Documents.

(b) Prepetition First Lien Notes Successor Collateral Trustee. To the extent
the Debtors and the Prepetition First Lien Notes Parties elect to appoint a successor collateral
trustee with respect to the Prepetition First Lien Notes Liens in accordance with the Prepetition
First Lien Notes Documents, the appointment of any such successor collateral trustee is hereby
authorized and the assignment of the Prepetition First Lien Notes Liens to such successor
collateral trustee is effective and perfected (but only to the extent perfected immediately prior to
such assignment) upon the date of such appointment in accordance with the Prepetition First
Lien Notes Documents and without the necessity of the execution of any assignment documents
in respect of any mortgages, security agreements, pledge agreements, financing statements or
other agreements

(c) Notice to the Creditors’ Committee All notices and information required
to be delivered to the Debtors by the DlP Agent pursuant to this Final Order, including without
limitation, a Trigger Notice, shall be delivered to the Creditors’ Committee and the Prepetition
Second Lien Noteholders contemporaneously when provided to the Debtors. The Debtors shall
provide to (i) the Prepetition Second Lien Noteholders, solely on an attorneys’ eyes only basis
pursuant to a confidentiality agreement acceptable to the Debtors and the Prepetition Second

Lien Noteholders, and (ii) the Creditors’ Committee copies of the written financial reporting and

53

RLFl 20440827v.2

 

 

 

 

CaS€ 18-12655-CSS` DOC 198 Filed 12/13/18 Page 54 Of 54

other periodic reporting that the Debtors are expressly required to provide to the DlP Agent and
the DlP Lenders under the DlP Credit Agreement contemporaneously When provided to the DlP
Agent.

(d) Section 5 03 (b)(9) Claims. Notwithstanding anything to the contrary
contained herein, any rights of parties that assert claims for reclamation or claims arising
pursuant to section 503 (b)(9) of the Bankruptcy Code are expressly preserved

(e) No Modijication of Challenge Rights. Subject to paragraphs 23 and 24
herein, the Interim Order and this Final Order shall not impact, enhance, reduce or otherwise
modify or limit any rights of the Creditors’ Committee or other parties in interest to investigate
any Avoidance Action, any other claims or causes of action, or to initiate a Challenge, including,
without limitation, with respect to the avoidance of the Prepetition First Lien Notes Liens or the
Prepetition Second Lien Notes Liens and all transactions and obligations associated therewith.
All relief granted to the Prepetition Secured Parties in this Final Order remains subject to, among
other things, any and all available remedies, including, without limitation, modification,
disgorgement, and/or rescission in the event of a successful Challenge. Notwithstanding
anything to the contrary in the Interim Order or this Final Order, the rights of the parties under
the lntercreditor Agreement are expressly preserved

Dated: December/Z, 2018 6 W\

Wilmington, Delaware THE HONORABLE CHRISTOPHER S. SONTCHI
CHIEF UNITED STATES BANKRUPTCY JUDGE

54

RLF l 20440827v.2

 

